Citation Nr: 0401378	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  03-04 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran had active service from January 1970 to August 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision in which 
the veteran's service-connected PTSD, evaluated as 10 percent 
disabling, was continued.  

The Board notes that by a rating decision dated in September 
2002, the RO assigned the veteran a 100 percent evaluation 
for the period July 15, 2002 to September 1, 2002 because of 
hospitalization over 21 days under the provisions of 
38 C.F.R. § 4.29.  


FINDING OF FACT

The veteran's service-connected PTSD is productive symptoms 
such as depressed mood, anxiety, and chronic sleep 
impairment, but is not productive of flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks (more than once a week), difficulty in understanding 
complex commands, or impairment of short- and long-term 
memory.


CONCLUSION OF LAW

The criteria for entitlement to a 30 percent schedular 
evaluation for the veteran's PTSD, and no more, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.130, Diagnostic Code 9411 (2003).    




REASONS AND BASES FOR FINDING AND CONCLUSION

					I.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  
This law eliminates the concept of a well-grounded claim and 
redefines the obligations of VA with respect to the duty to 
provide notice and assistance.  The veteran was notified of 
this change in the law by a May 2002 letter from the RO.       

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted 
recently.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The regulations add nothing of substance to the 
new law, and the Board's consideration of the regulations 
does not prejudice the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b).  In this regard, the 
RO's May 2002 letter informed him of that in order to 
substantiate his claim for an increased rating for PTSD VA 
needed evidence showing that his condition had worsened.    

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159.  Here, the May 2002 RO 
letter informed the veteran that VA's duty included 
developing for all relevant evidence in the custody of a 
Federal department or agency, including VA medical records, 
Vet Center records, service medical records, Social Security 
records, or evidence from other Federal agencies, as well as 
developing for private records and lay or other evidence.  
The letter stated that VA had a duty to provide a medical 
examination or obtain a medical opinion if it is deemed 
necessary to make a decision on his claim.    

In addition, the statement of the case (SOC), issued in 
January 2003, reiterated the above-described duties, stating 
that provided certain criteria were met, VA would make 
reasonable efforts to help him to obtain relevant records 
necessary to substantiate his claims, to include developing 
for all relevant records not in the custody of a Federal 
department or agency, see 38 C.F.R. § 3.159(c)(1) (2003), to 
include records from State or local governmental sources, 
private medical care providers, current or former employers, 
and other non-Federal government sources.  He was further 
advised that VA would make efforts to obtain records in the 
custody of a Federal department or agency.  See 38 C.F.R. 
§ 3.159(c)(2) (2003).  Finally, he was notified that VA would 
obtain his service medical records and other relevant records 
pertaining to his active duty that are held or maintained by 
a governmental entity, records of relevant medical treatment 
or examination at VA health care facilities or at the expense 
of VA, and any other relevant records held by any Federal 
department or agency which he adequately identifies and 
authorizes VA to obtain.  See 38 C.F.R. § 3.159(c)(3) (2003).  
Here, the veteran has not referenced any records that have 
not been obtained and considered in conjunction with his 
claim on appeal.  The Board notes that the veteran's 
representative argued in a written brief presentation, dated 
June 2003, that VA had failed to comply with the provisions 
of the VCAA.  However, given the foregoing, the Board finds 
that VA has, in fact, complied with its duty to notify the 
appellant of the duties to obtain evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).     

Furthermore, in the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.

				  II.  Increased Rating 

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2002); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).    

The veteran's PTSD is rated under 38 C.F.R. § 4.130 
Diagnostic Code (DC) 9411 and is currently evaluated as 10 
percent disabling.  Under DC 9411, a 10 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or when 
there are symptoms controlled by continuous medication.  Id.  

A 30 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
Id.  

Under DC 9411, a 50 percent rating is warranted where the 
disorder is manifested by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  Id.  

The highest rating of 100 percent under DC 9411 is warranted 
where the disorder is manifested by total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.  
Id.

The Board observes here that the Global Assessment of 
Functioning (GAF) scale is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) [hereinafter DSM-IV]. 

The Board further notes that although many of the veteran's 
recorded symptoms are not specifically provided for in the 
ratings schedule, the symptoms listed at 38 C.F.R. § 4.130 
are not intended to be an exclusive or exhaustive list of 
symptomatology which may be considered for a higher rating 
claim.  

Here, the evidence includes VA treatment records and a June 
2002 VA PTSD examination report.  

Progress notes show that the veteran attended a trauma group 
designed to treat the re-experiencing symptoms (nightmares, 
flashbacks, intrusive thoughts) that characterize post-
traumatic stress reactions.  A May 29, 2002 note reported 
that the veteran attended that day's session and that he 
participated by making brief comments in response to the 
ongoing discussion.  A June 6, 2002 note reported that the 
veteran's remarks were a bit peripheral to the ongoing tone 
of the group.  

A June 7, 2002 orthopedic clinic note stated that the veteran 
had been involved in a forklift injury at the Post Office 
where he worked in which he suffered injuries to his lower 
extremities.  It was noted that in December 2001 the veteran 
underwent a left lower extremity fasciotomy, irrigation, and 
debridement of the left tibia with intramedullary nerve 
fixation, and closed treatment of his right fibula, fourth 
and fifth metatarsal fractures.  He reported occasional 
bilateral lower extremity pain at the time of the 
examination.  The examiner noted that all wounds to the lower 
extremities had healed.      

A June 14, 2002 individual treatment note stated that the 
veteran's affect was highly anxious and his mood was noted to 
be anxious and depressed.  He denied any suicidal or 
homicidal ideation or intent.  His speech was noted to be 
increased in rate and volume, but content was noted to be 
within normal limits.  He denied any hallucinations or 
delusions.  It was reported that the veteran was trying to 
get out with friends and family a bit more than he had been.  
Although it was indicated that he would often be reluctant to 
accept offers to go out with friends or family, it was noted 
that when he accepted such invitations, he enjoyed the 
activities and had no regrets about participating.  He 
reported continued low appetite, with stable weight, and it 
was noted that he had adequate sleep.  The impression was 
PTSD from Vietnam, but also from an accident, and depression, 
moderate and recurrent.  His GAF was listed as 47.  A June 
12, 2002 trauma group note reported that the veteran attended 
that day's session, but that he did not process any specific 
combat or trauma memories.              

The veteran submitted to a VA PTSD examination on June 20, 
2002, which included a review of the claims folder by the 
examiner.  It was noted that when the veteran was asked how 
often he thought about distressing events from Vietnam he 
stated that he thought about them on a daily basis and that 
he could spend all day thinking about them.  He reported 
sleeping about two to three hours a night and reported being 
scared of nightmares, which he reported having on a regular 
basis.  He denied flashbacks.  The examiner noted that when 
the veteran described his symptoms he became extremely 
anxious and demonstrated pressured and tangential speech.  
His complaints also indicated anhedonia.  He denied having 
difficulty recalling important parts of the trauma or of 
having feelings of detachment and feelings of a foreshortened 
future.  He also reported difficulty both falling and staying 
asleep, difficulty with concentration, and symptoms of 
hypervigilance.  He also stated that he had an exaggerated 
startle response.  The veteran stated that he had been 
experiencing more frequent bouts of memories regarding the 
events he experienced in Vietnam and that this has resulted 
in occupational impairment.  Specifically, he stated that he 
had trouble performing work.  He also stated that he had 
suffered social impairment in that he socialized very little.  
However, the examiner noted that the veteran reported having 
two friends.  

Upon examination, it was noted that the veteran was alert and 
oriented to time, place, person, and situation.  He did not 
provide evidence of hallucination, delusions, derailment, or 
thought insertion.  He acknowledged some suicidal ideation, 
but denied any specific plans or intent.  The examiner stated 
that the veteran appeared to be able to care for himself and 
that eye contact was within normal limits.  His speech was 
noted to be pressured, his affect was anxious and his 
attention and concentration appeared somewhat impaired, with 
the examiner noting that the veteran appeared to be easily 
distracted.  The axis I diagnoses were PTSD and marijuana 
dependence.  The veteran's GAF score was listed as 35 and 
noted to have been no higher than 35 in the past year.  

As noted in the introductory portion of this decision, the 
veteran underwent a period of hospitalization in order to 
attend a residential treatment program beginning on July 15, 
2002.  Upon admission, it was noted that the veteran was 
complaining that his medications were not working as they 
should and that he had tense, persistent, and continual 
intrusive thoughts, crying spells, and self-isolation.  His 
mood was noted to be apprehensive and his affect was blunted.  
His thought processes and content were reported to be PTSD 
dominated.  He denied any suicidal or homicidal ideations and 
denied any hallucinations.  His insight was reported to be 
poor to fair and his judgment was poor.  His GAF was listed 
as 45.  The discharge summary, dated August 28, 2002, noted 
an Axis I diagnosis of PTSD secondary to combat exposure.  
Under Axis IV, the examiner noted moderate to severe 
problems, secondary to the inability to establish social and 
industrial relationships and difficulty with his employment 
and employers secondary to his PTSD symptoms.  His GAF score 
was listed as 48 and noted to not have been higher than 50 
during the past year.  The report stated that the veteran 
participated in the Trauma Processing Group during which the 
veteran verbalized several traumatic incidents that continued 
to cause him re-experiencing symptoms in the form of 
nightmares, intrusive thoughts, hyperarousal and explosive 
behavior.  In that regard, it was noted that the veteran had 
poor impulse control.  The examiner stated that the veteran 
remained socially isolated, other than at work, noting that 
he had been involved in an accident at work during the 
previous year.  His affect was stated to be flighty and he 
was noted to have generally hyper-motor activity.  It was 
reported that he denied suicidal or homicidal ideation, but 
that he had periods of depression and a sense of a 
foreshortened future.  The examiner stated that the veteran 
was considered to be severely impaired socially and 
occupationally secondary to his PTSD symptoms.  It was noted 
that the veteran was not certain of his employment status at 
the time of discharge.  

An individual treatment note dated September 27, 2002 noted 
that the veteran was casually dressed and groomed and that 
his affect was mildly anxious.  He reported his mood to be 
anxious.  He denied suicidal or homicidal ideation and his 
speech was within normal limits.  He denied hallucinations 
and delusions and reported compliance with his medications.  
He reported that he was preparing to return to work, but that 
he had considerable anxiety and depression related to 
problems associated with finding a work environment that meet 
his light duty requirements.  His GAF score was listed as 45.  
A note dated October 11, 2002 listed his GAF score as 47 and 
a November 1, 2002 note listed it as 50.  A November 6, 2002 
note reported that the veteran stated he was having 
nightmares every night and a November 20, 2002 note reported 
that the veteran complained of trouble getting to sleep and 
that once he does he has bad dreams and nightmares.  His GAF 
was listed as 44.  A December 4, 2002 Trauma Group note 
reported that the veteran discussed his difficulty with sleep 
and nightmares.  A December 6, 2002 individual treatment note 
reported that the veteran continued to have problems managing 
sleep, but that work pressures continued to be his most 
significant issue.  He was reported to be back at work full 
time and although the issue of his light work duty had 
resolved, the veteran reported having been challenged about 
it by a supervisor and that it agitated him.  He reported 
foot pain and numbness, but that he could tolerate the pain.  
His GAF was listed as 44.  A December 30, 2002 individual 
treatment note reported that the veteran was casually dressed 
and groomed and that his affect was anxious and depressed.  
The veteran reported a depressed mood.  He denied any 
suicidal or homicidal ideation, but it was noted that he was 
very focused on death.  The content of his speech was mildly 
disorganized and, again, was focused on death.  He denied 
hallucinations and delusions and reported compliance with his 
medications, denying any problems with them.  It was reported 
that the veteran complained of feeling that his life has had 
little value.  It was also noted that he had continual 
intrusions and nightmares related to his experiences in 
Vietnam.  The examiner noted that the examination took place 
at around the time of the anniversary of the veteran's 
workplace accident and that although he did not mention the 
anniversary or complain of problems related to it, he was not 
able to attend work where the accident occurred.  He reported 
that had not been able to go to work for the past week.  He 
also stated that he was not able to exercise due to pain from 
his injuries.  His GAF was listed as 44.            
  
The Board finds that the foregoing evidence shows that the 
veteran is shown to be generally functioning satisfactorily, 
however, the evidence does show that the veteran's 
occupational and social impairment is manifested by symptoms, 
such as a depressed mood, anxiety, and chronic sleep 
impairment.  Therefore, a 30 percent rating is warranted for 
PTSD.  The Board notes that the August 2002 discharge summary 
noted that the veteran had difficulty with employment and 
employers secondary to his PTSD symptoms.  However, in this 
regard, it is reiterated that the veteran suffered an injury 
at work which has interfered with his ability to perform 
occupational tasks.  The evidence does not show that he 
suffers from suspiciousness, panic attacks, or memory loss.   

In evaluating the evidence in this case, the Board finds that 
the appellant's GAF has ranged from 50 to 35.  Under 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, revised in 
1994, (DSM-IV), a GAF range from 41 to 50 is indicative of 
serious symptoms (e.g. suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job).  A GAF range from 31 to 40 is 
indicative of some serious impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  The majority of the veteran's GAF scores 
fell within the mid to high forties range, which is 
indicative of serious symptoms.  However, the Board finds 
that the objective evidence of record does not comport with 
the symptoms indicative of such scores.  Specifically, the 
veteran has consistently denied any suicidal or homicidal 
ideation, save for his statements in the June 2002 VA 
examination report in which it was noted that he acknowledged 
some suicidal ideation, but denied any specific plan or 
intent.  Nor did he exhibit any obsessional rituals.  
Additionally, the veteran is employed and although there are 
indications that his employment is characterized by 
interference by his PTSD symptoms, it appears that most of 
his issues in the work place are centered around the problems 
associated with his injuries suffered in the forklift 
accident.               

In this case, the Board finds that there is insufficient 
evidence of the symptoms required for a 50 percent rating, 
and that the preponderance of the evidence shows that the 
criteria for a 50 percent rating have not been met.  The 
evidence does not demonstrate that the veteran's occupational 
and social impairment has been shown to be due to such 
symptoms as a flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, impairment of long-term memory, impaired 
abstract thinking, difficulty in understanding complex 
commands, although his insight was reported to be poor to 
fair and his judgment was poor.  Additionally, there is some 
evidence that he has difficulty in establishing and 
maintaining effective work and social relationships and he 
suffers from a depressed mood.  While there obviously is 
social and occupational impairment present, the Board finds 
that the veteran's symptoms more closely approximate the 
criteria for a 30 percent rating.  Accordingly, it is 
concluded that a 30 percent rating, but no higher, is 
warranted for PTSD.  
  
ORDER

A rating of 30 percent for PTSD is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.  



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



